Title: From John Adams to Edmé Jacques Genet, 8 December 1778
From: Adams, John
To: Genet, Edmé Jacques


     
      Dear Sir
      Passy Decr 8 1778
     
     I had last Night, very late your Card, respecting Mathews. I cannot recollect that any Thing was ever done in Congress, respecting him or his Conspiracy. I remember too have heard of the Transaction at the Time, but it was not an affair of sufficient Moment to excite any extensive Allarm, or make any extensive Impression; and I believe it was thought so little of, as never to have been sent to Congress. If it had, I think I should have known and remembered it, for no Man attended Congress more incessantly than I did from Septr. 1774 to Novr. 1777. I remember to have been told by the Judge Advocate who attended the Tryal of Sedgwick an officer of the Army who I think was tryed by a Court Martial, for some Conduct connected with in the same affair that there was no Plan, or Concert whatsoever. That there was Evidence against a few Individuals of Treasonable Wishes and Speeches, but no concerted Plot digested Plot. The Papers relative to this affair have taken up much more Room than they deserve.
     In your last Number Gen. Washington is quoted as Writing to Congress after Burgoines Captivity that now, then was the favourable Moment for Treaty. You may depend upon it that this is false. I read every Letter he wrote upon that occasion and I know there was no such Idea in any of them. I know farther, that so rapid and irresistable Ways i.e. was the popular Torrent the contrary Way, that such a sentiment would have lost even General Washington the Confidence of his Army, and of his Country and even of his Army. But there is no End to the Lyes, that our Ennemies make and propagate, from every quarter of the World in Excuse of their own Injustice and Inhumanity and I am weary of complaining of them. The Gazettes of the united Provinces and of Germany, are filled with Fictions, by the Emmissaries of Great Britain, and almost every Newspaper in their Dominions is equally crouded with them, and no Improbability is too gross. And indeed it is not to be wondered at, for if they had not previously set all the Laws of God and Man at Defyance they would never have begun this War, but having begun it, they have not hesitated at any atrocious Enormity, nor will they hesitate. For my own Part I think that all Christendom and indeed all Humanity, ought to unite in order to arrest the Massacres and Conflagrations that are meditated under the Colour of such Forgeries, as all the Neighbourhood should unite to kill or chain a mad Dog. Dont print this Letter because all that know me will know from the Egotism of it, and other Characteristicks that it comes from your Friend
     
      John Adams
     
    